 



Exhibit 10.3
(Kos) [g02903g02903d01.gif]
Kos Pharmaceuticals, Inc.
KOS INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



KOS PHARMACEUTICALS, INC.
KOS INCENTIVE PLAN
     1. Purpose. The Kos Incentive Plan (the “Plan”) is an amendment and
restatement of the Kos Pharmaceuticals, Inc. 1996 Stock Option Plan (the “Prior
Plan”). The purpose of the Plan is two-fold. First, the Plan will further the
interest of Kos Pharmaceuticals, Inc., a Florida corporation (the “Company”),
any subsidiaries it may have, and its shareholders by providing incentives in
the form of stock option grants and restricted stock awards to employees who
contribute materially to the success and profitability of the Company. The
grants and restricted stock awards shall recognize and reward outstanding
individual performances and contributions by such individuals and shall give
such individuals a proprietary interest in the Company, thus enhancing their
personal interest in the Company’s continued success and progress. This program
shall also assist the Company and any subsidiaries it may have in attracting and
retaining key employees. Second, the Plan will provide the Company flexibility
and the means to reward directors and other non-employees who render valuable
contributions to the Company.
     2. Definitions. The following definitions shall apply to this Plan:
     (a) “Agreement” means a written agreement entered into between the Company
and a Recipient that embodies the terms and restrictions of the Option or Award
granted to the Recipient.
     (b) “Award” means a Restricted Share Award.
     (c) “Board” means the board of directors of the Company.
     (d) “Cause” means (1) the commission by the Recipient of any act of
malfeasance or wrongdoing affecting the Company or a Subsidiary, (2) the
breaching by the Recipient of any covenant not to compete or employment
agreement with the Company or a Subsidiary, or (3) the engaging in any conduct
by the Recipient in violation of any employment policy of the Company, or a
Subsidiary, that would warrant, in the sole discretion of the Company, or a
Subsidiary, as applicable, the Recipient’s discharge.
     (e) “Change in Control” occurs when (i) Michael Jaharis, his estate, his
wife, his lineal descendants, any trust created for the benefit of any one or
more of them during their lifetimes, or any corporation, partnership or other
entity owned fifty percent or more directly or indirectly by Michael Jaharis, or
any combination of the foregoing ceases to be the largest shareholder of the
Company, (ii) any person, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended, becomes the beneficial owner of
thirty-three percent or more of the stock of the Company, (iii) the Company is
merged into any other company that is not controlled by Michael Jaharis or
substantially all of its assets are acquired by any other company that is not
controlled by Michael Jaharis, or (iv) three or more directors nominated by the
Board to serve as a director, each having agreed to serve in such capacity, fail
to be elected in a contested election of directors.
     (f) “Code” means the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



     (g) “Committee” means a committee appointed by the Board in accordance with
Section 3 of the Plan.
     (h) “Common Stock” means the Common Stock, par value $.01 per share, of the
Company or such other class of shares or securities to which the Plan may apply
pursuant to Section 16 of the Plan.
     (i) “Company” means Kos Pharmaceuticals, Inc.
     (j) “Date of Grant” means the date on which the Option or Restricted Share
Award is granted.
     (k) “Dispose Of” means pledge, hypothecate, give, assign, encumber, sell,
grant an option with respect to, or otherwise transfer, to any party whether or
not such party is a shareholder of the Company.
     (l) “Effective Date” for purposes of the Plan means the date on which the
Board adopts the Plan.
     (m) “Eligible Person” means any person who performs or has in the past
performed services for the Company, or for any partially or wholly owned
subsidiary thereof, whether as a director, officer, employee, consultant or
other independent contractor, and any person who performs services relating to
the Company in his or her capacity as an employee or independent contractor of a
corporation or other entity that provides services for the Company.
     (n) “Employee” means any person employed on an hourly or salaried basis by
the Company or any parent or Subsidiary of the Company that now exists or
hereafter is organized or acquired by or acquires the Company.
     (o) “Fair Market Value” means the fair market value of the Common Stock as
of a specified date. If the Common Stock is not publicly traded on the date as
of which fair market value is being determined, the Board shall determine the
fair market value of the Shares using such factors as the Board considers
relevant, such as the price at which recent sales have been made, the book value
of the Common Stock, and the Company’s current and projected earnings. In
determining the fair market value of the Shares, the Board may, but is not
required to, utilize information from or opinions of outside advisors. If the
Common Stock is publicly traded on the date as of which fair market value is
being determined, the fair market value is the average of the high and low sale
prices of the Common Stock as reported by the National Association of Securities
Dealer Automated Quotations (“NASDAQ”) on that date, if the Common Stock is
listed on a stock exchange, the average of the high and low sale prices of the
Common Stock on that date, as reported in The Wall Street Journal. If trading in
the stock or a price quotation does not occur on the date as of which fair
market value is being determined, the next proceeding date on which the stock
was traded or a price was quoted shall determine the fair market value.
     (p) “Incentive Stock Option” means a stock option granted pursuant to
either this Plan or any other plan of the Company that satisfies the
requirements of Section 422 of the Code and Section 7 of the Plan and that
entitles the Recipient to purchase stock of the

2



--------------------------------------------------------------------------------



 



Company or in a corporation that at the time of grant of the option was a
Subsidiary of the Company or a predecessor corporation of any such corporation.
If the requirements of Section 7 of the Plan are in conflict with any other
provision of the Plan with respect to an Incentive Stock Option, the provisions
of Section 7 of the Plan shall control.
     (q) “Nonqualified Stock Option” means an Option granted pursuant to the
Plan that is not an Incentive Stock Option and that entitles the Recipient to
purchase stock of the Company or of a corporation that at the time of grant of
the Option was a Subsidiary of the Company, or a predecessor corporation of any
such corporation.
     (r) “Option” means a stock option granted pursuant to the Plan. Each Option
shall be a nonqualified stock option unless expressly designated as an Incentive
Stock Option by the Committee in establishing the terms of the Option at grant.
     (s) “Option Shareholder” shall mean a Recipient who has exercised his/her
Option.
     (t) “Option Shares” means Shares issued upon exercise of an Option.
     (u) “Plan” means the Kos Incentive Plan, as adopted effective June 20,
2006.
     (v) “Prior Plan” means the Kos Pharmaceuticals, Inc. 1996 Stock Option
Plan.
     (w) “Recipient” means a person who is granted an Option or a Restricted
Share Award.
     (x) “Restricted Share Award” means Shares that are awarded to a Recipient
pursuant to Section 8 of the Plan.
     (y) “Share” means a share of the Common Stock, as adjusted in accordance
with Section 16 of the Plan.
     (z) “Subsidiary” means any corporation, fifty percent or more of the voting
securities of which are owned directly or indirectly by the Company at any time
during the existence of this Plan.
     3. Administration. This Plan shall be administered by a Committee appointed
by the Board; provided however, that commencing on the date on which the Company
first registers any class of its securities under Section 12 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), the Committee shall be
comprised of not fewer than two members who shall be “disinterested persons”
within the meaning of Rule 16b-3 under the 1934 Act, and “outside directors”
within the meaning of Section 162(m) of the Code and the regulations thereunder
(“Outside Directors”). The Committee shall have authority to interpret the Plan,
to establish, amend, and rescind any rules and regulations relating to the Plan,
to select the Recipients to receive grants of Options and Restricted Share
Awards, to determine the numbers of Shares to which each Option grant or
Restricted Share Award shall apply, to prescribe the form of any

3



--------------------------------------------------------------------------------



 



agreement or instrument executed in connection herewith, to authorize any person
to execute on behalf of the Company any instrument required to effect the grant
of an Option or a Restricted Share Award, and to make all other determinations
necessary or advisable for the administration of the Plan. All such
interpretations, rules, regulations and determinations shall be conclusive and
binding on all Recipients and all other persons and for all purposes. A majority
of the full Committee constitutes a quorum for purposes of administering the
Plan, and all determinations of the Committee shall be made by a majority of the
members present at a meeting at which a quorum is present or by the unanimous,
written consent of the Committee.
     4. Shares Subject to Plan. Subject to the provisions of Section 16 of the
Plan, the maximum aggregate number of Shares that may be subject to Options
under the Plan prior to the Effective Date shall be 17,000,000. As of the
Effective Date, the maximum aggregate number of Shares that may be subject to
Options or Restricted Share Awards under the Plan shall be 22,000,000. The
maximum aggregate number of Shares that may be subject to Incentive Stock
Options under the Plan is 0. The maximum aggregate number of Shares that may be
awarded under the Plan in the form of Restricted Share Awards pursuant to
Section 8 of the Plan may be limited by the Committee. If an Option should
expire or become unexercisable for any reason without having been exercised, the
unpurchased Shares that were subject to the Option shall, unless the Plan has
then terminated, be available for future Options and Restricted Share Awards
under the Plan. Any Shares subject to a Restricted Share Award that are
forfeited, and any Shares withheld for the payment of taxes with respect to an
Option or a Restricted Share Award, shall continue to be available for future
Options and Restricted Share Awards under the Plan.
     5. Grants of Options and Restricted Share Awards.
     (a) Discretionary Grants of Options and Restricted Share Awards. Any
Eligible Person that the Committee in its sole and absolute discretion
designates is eligible to receive an Option or a Restricted Share Award under
this Plan, for such number of Shares as is determined by the Committee, in its
sole discretion. The Committee’s grant of an Option or a Restricted Share Award
to a Recipient in any year does not require the Committee to award an Option or
a Restricted Share Award to that Recipient in any other year. Furthermore, the
Committee may award different Options and Restricted Share Awards to different
Recipients and has full discretion to choose whether to grant Options or
Restricted Share Awards to any Eligible Person. The Committee may consider such
factors as it deems pertinent in selecting Recipients and in determining the
amount of their Options or Restricted Share Awards, including, without
limitation, (i) the financial condition of the Company or its Subsidiaries;
(ii) expected profits for the current or future years; (iii) the contributions
of a prospective Recipient to the profitability and success of the Company or
its Subsidiaries; and (iv) the adequacy of the prospective Recipient’s other
compensation. Recipients may include persons to whom stock, stock options, stock
appreciation rights, or other benefits previously were granted under this or
another plan of the Company or any Subsidiary, whether or not the previously
granted benefits have been fully exercised or vested.
     Notwithstanding the foregoing, no Eligible Person shall be granted, in any
fiscal year, Options to purchase more than 500,000 Shares. The limitation
described in this Section 5(a) shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 16 of
the Plan. If an Option is canceled in the same fiscal year of the

4



--------------------------------------------------------------------------------



 



Company in which it was granted (other than in connection with a transaction
described in Section 16 of the Plan), the canceled Option shall be counted
against the 500,000 Shares limitation described in this Section 5(a). This
limitation shall not apply to Restricted Share Awards.
     (b) Discretionary Grants of Options and Restricted Share Awards to Outside
Directors.
     (i) Option and Restricted Share Award Grants. Outside Directors of the
Company shall be eligible to receive grants of Options and/or Restricted Share
Awards, in the sole and absolute discretion of the Committee.
     (ii) Option Exercise Price. The exercise price of each Share subject to an
Option granted to an Outside Director shall be the Fair Market Value of the
Common Stock on the date the Option is granted.
     (iii) Exercise of Options/Expiration Date. All Options granted to an
Outside Director shall become exercisable on the first anniversary of the Date
of Grant and shall expire on the tenth (10th) anniversary of the Date of Grant,
or on such earlier or later date as is set by the Committee in establishing the
terms of the Option at grant, or on such later date as is set by the Committee
subsequent to the Date of Grant but prior to the tenth (10th) anniversary of the
Date of Grant, or on such earlier date as required under Section 7 of the Plan,
if applicable; provided, however, that in the event of the death of an Outside
Director, the Option shall be exercisable only within the twelve (12) months
next succeeding the date of death, and then only
     1) by the executor or administrator of the Outside Director’s estate or by
the person or persons to whom the Outside Director’s rights under the Option
shall pass by the Outside Director’s will or the laws of descent and
distribution, and
     2) if and to the extent that the Outside Director was entitled to exercise
the Option at the date of the Outside Director’s death, provided that in no
event shall the Option be exercisable more than ten (10) years after the Date of
Grant.
     6. General Option Requirements. Each Option granted to a Recipient under
the Plan shall contain such provisions as the Committee at the Date of Grant
shall deem appropriate. Each Option granted to a Recipient shall satisfy the
following requirements:
     (a) Written Agreement. Each Option granted to a Recipient shall be
evidenced by an Agreement. The terms of the Agreement need not be identical for
different Recipients. The Agreement shall include a description of the substance
of each of the requirements in this Section 6 with respect to that particular
Option.
     (b) Number of Shares. Each Agreement shall specify the number of Shares
that may be purchased by exercise of the Option.
     (c) Exercise Price. Unless provided otherwise by the Committee, with the
approval of a majority of the Board, in establishing the terms of the Option at
grant, the exercise price of each Share subject to an Option shall not be less
than the Fair Market Value of the Share on the Option’s Date of Grant.

5



--------------------------------------------------------------------------------



 



     (d) Duration of Option. Each Option granted to a Recipient shall expire on
the tenth (10th) anniversary of the Date of Grant, or on such earlier or later
date as is set by the Committee in establishing the terms of the Option at
grant, or on such later date as is set by the Committee subsequent to the Date
of Grant but prior to the tenth (10th) anniversary of the Date of Grant, or on
such earlier date as required under Section 7 of the Plan, if applicable. If the
Recipient’s employment or affiliation with the Company terminates before the
expiration date of an Option, the Options owned by the Recipient shall expire on
the earlier of the date stated in this subsection or the date stated in
following subsections of this Section. Furthermore, expiration of an Option may
be accelerated under subsection 6(g) of the Plan.
     (e) Vesting of Option and Exercisability. Unless otherwise provided for by
the Committee in establishing the terms of the Option at grant and, with regard
specifically to Incentive Stock Options, unless otherwise prohibited under
Section 422 of the Code, a Recipient’s interest in the Option shall vest
according to the schedule described in this subsection 6(e) and shall be
exercisable as to not more than the vested percentage of the Shares subject to
the Option at any point in time. To the extent an Option is either unexercisable
or unexercised, the unexercised portion shall accumulate until the Option both
becomes exercisable and is exercised, subject to the provisions of subsection
6(d) of the Plan. Each Option granted under the Plan shall become vested
according to the following schedule based on the anniversary of the Date of
Grant:

     
Anniversary of Date of Grant
  Percent Vested
 
   
 
   
Prior to 1st anniversary
      0%
1st
    25%
2nd
    50%
3rd
    75%
4th
  100%

     The Committee, in its sole and absolute discretion, may accelerate the
vesting of any Option at any time.
     The unvested portion of an Option will automatically fully vest upon the
death of a Recipient who as of the date of his/her death was either an active or
retired employee and had five (5) years of service with the Company. If a
Recipient who is either an active or retired employee of the Company dies prior
to his/her fifth (5th) year of employment with the Company, a pro rata portion
(representing the actual length of service divided by five (5) years) of the
unvested portion of an Option will automatically vest.
     (f) Death, Disability, or Termination of Service or Affiliation.
     (i) In the case of the death of the Recipient, all Options held by the
Recipient shall expire on the one year anniversary of the Recipient’s death, or
if earlier, the date specified in subsection 6(d), unless the Committee sets an
earlier or later expiration date in establishing the terms of the Options at
grant or a later expiration date that is subsequent to the Date of Grant but
prior to the one-year anniversary of the Recipient’s death. Notwithstanding

6



--------------------------------------------------------------------------------



 



the foregoing, all Options held by Recipients who as of the date of their death
were either active or retired Employees and had five (5) or more years of
service shall expire on the two-year anniversary of such Recipient’s death, or
if earlier, the date specified in subsection 6(d); but if such deceased
Recipient had ten (10) or more years of service at the time of death, all
Options shall expire on their stated expiration date as provided in subsection
6(d).
     (ii) In the case of a Recipient who is receiving benefits under the
Company’s Long Term Disability Plan, any Incentive Stock Options held by such
Recipient shall automatically become Nonqualified Stock Options if such
Incentive Stock Options are not exercised within three (3) months of the date on
which such long term disability benefits commenced, or as otherwise provided
under Section 7 of the Plan. Nonqualified Stock Options held by such Recipients
shall expire on the tenth anniversary of the Date of Grant, or such earlier or
later date as is set by the Committee in establishing the terms of the Option at
grant, or on such later date as is set by the Committee subsequent to the Date
of Grant but prior to the tenth (10th) anniversary of the Date of Grant. The
Option may be exercised only for the number of Shares for which it could have
been exercised on the date of the commencement of benefits under the Company’s
Long Term Disability Plan pursuant to Section 6(e), subject to any adjustment
under Section 16 of the Plan.
     (iii) If the Recipient ceases employment or affiliation with the Company as
a result of his/her retirement at age sixty-five, each Option held by the
Recipient shall expire on the tenth (10th) anniversary of its Date of Grant, or
on such earlier or later date as is set by the Committee in establishing the
terms of the Option at grant, or as required under Section 7 of the Plan, if
applicable, or on such later date as is set by the Committee subsequent to the
Date of Grant but prior to the tenth (10th) anniversary of the Date of Grant.
The Option may be exercised only for the number of Shares for which it could
have been exercised on such termination date pursuant to subsection 6(e),
subject to any adjustment under Section 16 of the Plan.
     (iv) If the Recipient ceases employment or affiliation with the Company for
any reason other than death, the commencement of benefits under the Company’s
Long Term Disability Plan or retirement, all Options held by the Recipient shall
expire thirty days following the last day that the Recipient is employed by or
affiliated with the Company, or on such earlier or later date as is set by the
Committee in establishing the terms of the Option at grant, or on such later
date as is set by the Committee subsequent to the Date of Grant but prior to the
thirtieth (30th) day following the last day the Recipient is employed by or
affiliated with the Company. The Option may be exercised only for the number of
Shares for which it could have been exercised on such termination date pursuant
to subsection 6(e), subject to any adjustment under Section 16 of the Plan.
Notwithstanding any provision herein to the contrary, in the case of any
Incentive Stock Options granted under the Plan, the foregoing provisions of this
subsection 6(f), shall be subject to the provisions and requirements of
Section 7 of the Plan and Section 422 of the Code, and all grants of such
Incentive Stock Options under the Plan shall be administered hereunder in
compliance with such Sections.

7



--------------------------------------------------------------------------------



 



Notwithstanding any other provisions set forth in the Plan, or in any agreement
entered into pursuant to the Plan, if the Recipient’s service is terminated for
Cause by the Company or any Subsidiary, any unexercised part of the Option shall
lapse immediately upon the earlier of (i) the commission of the act that
constituted Cause by the Recipient, or (ii) the last day on which the Recipient
is employed by or affiliated with the Company or such Subsidiary.
     (g) Change in Control. Contingent upon the occurrence of a Change in
Control, the Board may, but is not required to, take one or more of the
following actions:
     (i) accelerate the vesting of any Option;
     (ii) terminate all Options outstanding under the Plan effective upon the
date of the Change in Control and make, within ninety days after the date of the
Change in Control, a cash payment to the Recipient equal to the difference
between the Exercise Price and the Fair Market Value of the vested but
unexercised Shares subject to the terminated Option on the date of the Change in
Control; or
     (iii) accelerate the expiration of the Options to a date not earlier than
the fifteenth day after the date of the Change in Control
     (h) Conditions Required for Exercise. Options granted to Recipients under
the Plan shall be exercisable only to the extent they are vested according to
subsection 6(e) of the Plan. Furthermore, each Option granted under the Plan is
exercisable only if the issuance of Shares pursuant to the exercise would be in
compliance with applicable securities laws, as contemplated by Section 15 of the
Plan. The Committee may provide for additional conditions for the exercise of
any Option in establishing the terms of the Option at grant.
     (i) Method of Exercise. Subject to the requirements of subsections 6(e) and
6(f) of the Plan, an Option granted under this Plan may be exercised in whole or
in part. An Option granted under this Plan shall be deemed exercised when the
person entitled to exercise the Option (i) delivers written notice to the Chief
Executive Officer of the Company (or his designee) of the decision to exercise,
(ii) concurrently tenders to the Company full payment for the Shares to be
purchased pursuant to the exercise, (iii) remits to the Company in cash upon
demand an amount sufficient to satisfy any federal (including FICA and FUTA
amounts), state, and/or local withholding tax requirements at the time the
Recipient or his beneficiary recognizes income for federal, state, and/or local
tax purposes as the result of the receipt of Shares pursuant to the Plan and
(iv) complies with such other reasonable requirements as the Committee
establishes pursuant to Section 15 of the Plan. Payment for Shares with respect
to which an Option is exercised may be made in cash, or by certified check, or
wholly or partially in the form of Common Stock having a Fair Market Value on
the date of exercise equal to the exercise price. No person shall have the
rights of a shareholder with respect to Shares subject to an Option granted
under this Plan until a certificate or certificates for the Shares have been
delivered to him/her. An Option granted under this Plan may not be exercised in
increments of less than one hundred Shares or, if less, one hundred percent
(100%) of the full number of Shares as to which it can be exercised. A partial
exercise of an Option shall not affect the holder’s right to exercise the Option
from time to time in accordance with this Plan as to the remaining Shares
subject to the Option.

8



--------------------------------------------------------------------------------



 



     (j) Option Share Transfer Restrictions and Repurchase Rights. The Committee
may, in establishing the terms of an Option at grant, create (i) restrictions on
the ability of the Recipient to transfer Option Shares to any person other than
the Company, and (ii) rights of the Company to repurchase Option Shares, prior
to the date on which a registration statement pertaining to the Shares to be
issued upon exercise of the Option has been filed with and declared effective by
the Securities and Exchange Commission.
     (k) Designation of Beneficiary. Each Recipient shall designate in the
Agreement he/she executes a beneficiary to receive Options awarded hereunder in
the event of both his/her death prior to full exercise of such Options and a
delay of the expiration date of such Options in accordance with subsection 6(f)
of the Plan; provided, that if no such beneficiary is designated or if the
beneficiary so designated does not survive the Recipient, the estate of such
Recipient shall be deemed to be his/her beneficiary. Recipients may, by written
notice to the Committee, change the beneficiary designated in any outstanding
Agreements.
     (l) Assignability. An Option granted under this Plan is not transferable
except by will or the laws of descent and distribution. During the lifetime of a
Recipient, all rights of the Options are exercisable only by the Recipient.
     7. Special Requirements for Incentive Stock Options. Notwithstanding any
other provisions of the Plan, the following requirements apply to each Incentive
Stock Option granted pursuant to the Plan.
     (a) Only Employees of the Company shall be eligible to receive grants of
Incentive Stock Options.
     (b) The written Agreement that evidences an Option grant shall state
whether the Option is an Incentive Stock Option.
     (c) The exercise price of each Share subject to an Incentive Stock Option
shall equal the Fair Market Value of the Share on the Option’s Date of Grant.
     (d) Each Incentive Stock Option shall expire no later than the earliest of:
     (i) the tenth (10th) anniversary of the Option’s Date of Grant;
     (ii) the one year anniversary of the Recipient’s death or total and
permanent disability as defined in Section 22(e)(3) of the Code; or
     (iii) ninety (90) days following the termination of the Recipient’s
employment or affiliation with the Company for a reason other than death or
total and permanent disability as defined in Section 22(e)(3) of the Code.
     (e) An Incentive Stock Option granted to an individual who, on the Date of
Grant, owns stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of either the Company or any parent or
Subsidiary, shall be granted at an exercise price of one hundred ten percent
(110%) of Fair Market Value on the Date of Grant and shall be exercisable only
during the five-year period immediately following the Date of

9



--------------------------------------------------------------------------------



 



Grant, or during such earlier period as determined by the Committee and set
forth in the Recipient’s written Agreement applicable to such Incentive Stock
Option. In calculating stock ownership of any person, the attribution rules of
Code Section 424(d) shall apply. Furthermore, in calculating stock ownership,
any stock that the individual may purchase under outstanding options shall not
be considered.
     (f) The aggregate Fair Market Value determined on the Date of Grant, of
stock in the Company with respect to which any Incentive Stock Options under the
Plan and all other plans of the Company or its Subsidiaries (within the meaning
of Section 422(b) of the Code) may become exercisable by any individual for the
first time in any calendar year shall not exceed $100,000.
     (g) Notwithstanding any other provision of the Plan to the contrary,
Incentive Stock Options granted under the Plan must be granted on or before the
date which is the tenth (10th) anniversary of the date on which the Company’s
shareholders approved the Plan.
     8. Restricted Share Awards. Subject to the terms of the Plan, the Committee
may grant Restricted Share Awards to any Eligible Person in such amount and upon
such terms and conditions as shall be determined by the Committee. Each
Restricted Share Award shall be evidenced by a Restricted Share Award Agreement,
and each such Agreement shall be in writing and shall set forth the vesting
schedule applicable to the related Restricted Shares and the restrictions and
conditions, if any, which will need to be timely satisfied before the grant will
be effective and the conditions, if any, under which the Recipient’s interest in
the related Restricted Shares shall be forfeited. Notwithstanding the forgoing,
the Committee, in its sole and absolute discretion, may accelerate the vesting
of any Restricted Share at any time.
     (a) Committee Action. The Committee, acting in its absolute discretion,
shall have the right to grant a Restricted Share Award to an Eligible Person
under the Plan from time to time, in accordance with Section 5(a) of the Plan.
The Committee shall impose such restrictions on any Restricted Shares granted
pursuant to the Plan as it may deem advisable including, without limitation,
vesting restrictions, restrictions based upon the achievement of specific goals
and/or restrictions under applicable federal or state securities laws, and may
legend the certificate representing Restricted Shares to give appropriate notice
of such restrictions.
     (b) Effective Date. A Restricted Share Award shall be effective (i) as of
the date set by the Committee when the Award is made or, (ii) if the Award is
made subject to one, or more than one, condition, as of the date the Committee
determines that such conditions have been timely satisfied.
     (c) Grant Conditions. The Committee, acting in its absolute discretion, may
make the grant of a Restricted Share Award to a Recipient subject to the
satisfaction of one or more objective employment, performance or other Award
conditions which the Committee deems appropriate under the circumstances for
Eligible Persons generally or for a Recipient in particular, and the related
Agreement shall set forth each such condition and the deadline for satisfying
each such condition. A Restricted Share certificate shall be issued

10



--------------------------------------------------------------------------------



 



(subject to the conditions, if any, described in this Section 8(c)) to, or for
the benefit of, the Recipient with respect to the number of shares for which an
Award has become effective as soon as practicable after the date on which the
grant conditions to which the Restricted Share Award is subject are satisfied.
     (d) Forfeiture Conditions. The Committee may make each grant of a
Restricted Share Award (if, when and to the extent that the Award becomes
effective) subject to certain grant conditions as set forth in Section 8(c)
above. A Recipient’s nonforfeitable interest in the Shares related to his
Restricted Share Award shall depend on the extent to which each such condition
is timely satisfied.
     (e) Dividends and Voting Rights. A Recipient shall have a right to receive
any cash dividends which are paid with respect to his/her Restricted Shares
after the date his/her Restricted Share Award has become effective and before
the first day that the Recipient’s interest in such Restricted Shares is
forfeited completely or becomes completely nonforfeitable. If a stock dividend
is declared on a Restricted Share after the grant of the Restricted Share is
effective but before the Recipient’s interest in such Share has been forfeited
or has become nonforfeitable, such stock dividend shall be treated as part of
the grant of the related Restricted Share Award, and a Recipient’s interest in
such stock dividend shall be forfeited or shall become nonforfeitable at the
same time as the Restricted Share with respect to which the stock dividend was
paid is forfeited or becomes nonforfeitable. If a dividend is paid other than in
cash or stock, the disposition of such dividend shall be made in accordance with
such rules as the Committee shall adopt with respect to each such dividend. A
Recipient shall have the right to vote the Shares related to his/her Restricted
Share Award after the Award is effective with respect to such Shares but before
his/her interest in such Shares has been forfeited or has become nonforfeitable.
     (f) Satisfaction of Forfeiture Conditions. A Share shall cease to be a
Restricted Share at such time as a Recipient’s interest in such Share becomes
nonforfeitable under the Plan, and the certificate representing such Share, if
previously issued with restrictions, shall be reissued as soon as practicable
thereafter without any further restrictions related to this Section and shall be
transferred to the Recipient.
     (g) Death, Disability, or Termination of Service or Affiliation. If a
Recipient ceases to be an Eligible Person due to death, disability or
termination of Service or affiliation, the number of Restricted Shares subject
to the Restricted Share Award, if any, to which the Recipient is entitled shall
be determined in accordance with the applicable Restricted Share Award
Agreement. All remaining Shares underlying Restricted Share Awards as to which
restrictions apply at the date of termination of employment shall be forfeited
subject to such exceptions, if any, authorized by the Committee.
     (h) Change of Control. Contingent upon the occurrence of a Change in
Control, the Board may, but is not required to, accelerate the vesting and/or
lapse of restrictions applicable to Restricted Shares to which a Recipient is
entitled, if any, under a Restricted Share Award.

11



--------------------------------------------------------------------------------



 



     9. Liability of the Company. The Company, and any Subsidiary that is in
existence or hereafter comes into existence, shall not be liable to any person
for any tax consequences expected but not realized by a Recipient or other
person due to the grant or exercise of an Option or the grant of a Restricted
Share Award.
     10. Amendment and Termination of Plan. The Board may alter, amend, or
terminate this Plan from time to time without approval of the shareholders.
However, without the approval of the shareholders, no amendment shall be
effective that:
     (a) materially increases the benefits accruing to Recipients under the
Plan;
     (b) increases the aggregate number of Shares that may be delivered upon the
exercise of Options granted under the Plan or the award of Restricted Shares
under the Plan;
     (c) materially modifies the eligibility requirements for participation in
the Plan; or
     (d) amends the requirements of subsections (a) through (c) of this
Section 10.
Any amendment, whether with or without the approval of shareholders, which
alters the terms or provisions of an Option or a Restricted Share Award as in
effect prior to such amendment (unless such alteration is expressly permitted
under this Plan) shall be effective only with the consent of the Recipient to
whom the Option or Restricted Share Award was granted, or of the holder
currently entitled to exercise the Option.
     11. Expenses of Plan. The Company shall bear the expenses of administering
the Plan.
     12. Duration of Plan. The Plan shall continue in effect from the Effective
Date to the date which is ten (10) years after the Effective Date of the Plan.
     13. Applicable Law. The validity, interpretation, and enforcement of this
Plan and any agreement entered into pursuant to this Plan are governed in all
respects by the laws of the State of Florida, without giving effect to its
conflict of laws principals, and by the laws of the United States of America.
     14. No Right of Employment. A Recipient’s right, if any, to continue to
serve the Company and its Subsidiaries as an officer, Employee, or otherwise
shall not be enlarged or otherwise affected by his/her designation as a
Recipient under this Plan, and such designation shall not in any way restrict
the right of the Company or any Subsidiary, as the case may be, to terminate at
any time the employment or affiliation of any Recipient.
     15. Taxes; Compliance with Law; Approval of Regulatory Bodies; Legends. The
Company shall have the right to withhold from payments otherwise due and owing
to the Recipient (or his/her beneficiary) or to require the Recipient (or
his/her beneficiary) to remit to the Company in cash upon demand an amount
sufficient to satisfy any federal (including FICA and FUTA amounts), state,
and/or local withholding tax requirements at the time the Recipient

12



--------------------------------------------------------------------------------



 



(or his/her beneficiary) recognizes income for federal, state, and/or local tax
purposes with respect to any Option or Restricted Share Award. The Committee, in
its sole and absolute discretion, shall have the right, when shares are to be
issued upon the exercise of an Option, or upon the occurrence of the Date of
Grant or lapsing of restrictions with respect to a Restricted Share, to withhold
a number of such Shares, the Fair Market Value of which at the time of the
exercise or occurrence the Committee determines to be sufficient to satisfy the
federal (including FICA and FUTA amounts), state and/or local withholding tax
requirements, if any, attributable to such exercise or occurrence, not greater
than the Recipient’s estimated total tax obligations associated with such
exercise or occurrence, as a condition to the issuance of Shares upon Option
exercise or lapse of restrictions applicable to a Restricted Share (whether to
the Recipient or to his/her beneficiary).
     Options are exercisable, and Shares can be delivered under this Plan, only
in compliance with all applicable federal and state laws and regulations and the
rules of all stock exchanges on which the Company’s stock is listed at any time.
Any certificate issued to evidence Shares issued under the Plan may bear such
legends and statements, and shall be subject to such transfer restrictions, as
the Committee deems advisable to assure compliance with federal and state laws
and regulations and with the requirements of this Section 15 and to reflect the
provisions of Section 6(j) of the Plan. No Option may be exercised, and Shares
may not be issued under this Plan, until the Company has obtained the consent or
approval of every regulatory body, federal or state, having jurisdiction over
such matters as the Committee deems advisable.
     Each person who acquires the right to exercise an Option or to ownership of
Shares by bequest or inheritance may be required by the Committee to furnish
reasonable evidence of ownership of the Option or Shares as a condition to his
exercise of the Option or receipt of the Shares. In addition, the Committee may
require such consents and releases of taxing authorities, as the Committee deems
advisable.
     With respect to persons subject to Section 16 of the 1934 Act, transactions
under this Plan are intended to comply with all applicable conditions of
Rule 16b-3 under the 1934 Act or its successor under the 1934 Act. To the extent
any provision of the Plan or action by the Plan administrators fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Plan administrators.
     16. Adjustment Upon Change of Shares. If a reorganization, merger,
consolidation, reclassification, recapitalization, combination or exchange of
shares, stock split, stock dividend, rights offering, or other expansion or
contraction of the Common Stock of the Company occurs, the number and class of
Shares for which Options or Restricted Share Awards are authorized to be granted
under this Plan, the number and class of Shares then subject to Options and
Restricted Share Awards previously granted to Recipients under this Plan, and
the price per Share payable upon exercise of each Option or settlement of such
Restricted Shares outstanding under this Plan shall be equitably adjusted by the
Committee to reflect such changes. To the extent deemed equitable and
appropriate by the Board, subject to any required action by shareholders, in any
merger, consolidation, reorganization, liquidation or dissolution, any Option or
Restricted Share Award granted under the Plan shall pertain to the securities
and other property to which a holder of the number of Shares of stock covered by
the Option or Restricted Share Award, as applicable, would have been entitled to
receive in connection with such event.

13



--------------------------------------------------------------------------------



 



     17. Notices. All notices to the Company shall be in writing and shall be
delivered to the Chief Executive Officer of the Company or his designee. All
notices to a Recipient shall be delivered personally or mailed to the recipient
at his address as it appears on the Company’s personnel records. The address of
any person may be changed at any time by written notice given in accordance with
this Section 17.
     18. No Trust or Fund Created. Neither the Plan or any Agreement entered
into pursuant to the Plan shall create or be construed to create a trust or
separate fund of any kind, or a fiduciary relationship between the Company or
any Subsidiary and any Recipient or Eligible Person or any other person.
     19. Severability. Notwithstanding any other provisions of the Plan or of
any Agreement entered into pursuant to the Plan, if any provision of the Plan or
any such Agreement is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction or as to any person or any Option or Award
granted hereunder, or would disqualify the Plan or any such Agreement under any
law deemed applicable by the Board or the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws (but only to the
extent necessary to comply with such laws) or, if it cannot be construed or
deemed amended without, in the determination of the Board or the Committee,
materially altering the intent of the Plan or such Agreement, such provision
shall be stricken as to such jurisdiction, person, Option or Award and the
remainder of the Plan or such Agreement shall remain in full face and effect.
     20. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that the Plan and the Agreements and any grants of Options or
Restricted Shares made hereunder comply with the provisions of Section 409A of
the Code. The Plan and the Agreements and any grants made hereunder shall be
administrated in a manner consistent with this intent, and any provision that
would cause the Plan or any Agreement or any grant made hereunder to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code and may be so amended by the Company
without the consent of Recipients or Eligible Persons. Any reference in this
Plan to Section 409A of the Code will also include any proposed, temporary or
final regulations, or any other guidance, promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.

14